DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 12/14/2020, the applicant has submitted an amendment, filed 2/8/2021, and a supplemental amendment filed 3/11/2021, while arguing to traverse the prior art rejections. The examiner determined arguments persuasive in light of the supplemental amendment, and therefore claims 1-20 became allowable for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “REAL-TIME SPEECH ANALYSIS AND METHOD USING SPEECH RECOGNITION AND COMPARISON WITH STANDARD PRONUNCIATION” so as to be more descriptive of the invention.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1, and 12 basically recite a method and system of language training by first conducting speech recognition of a user’s input speech into text to aid in identifying an error associated with the user’s speech. This is followed by comparing the captured sound or speech input associated with the error with a voice of a correct text 
According to Sumita (US 2007/0225980) ¶ 0011: “correcting an error” (correcting a speech recognition error) “by vocalizing only part of the speech that was incorrectly recognized” “time series feature of a first speech” (by comparing a captured speech with) “time-series feature of a second speech that was spoken later for correction” (with voice of a correct text); ¶ 0143 sentence 2 referring to Fig. 21 teaches: “A portion specified to be incorrect is marked with an underline 2110” (a real time error identification and correction). Sumita though is silent on any specific details pertaining to the comparison of the speech part and in particular does not teach and/or suggest considering pronunciation in this comparison step.
Yoon et al. (US 2004/0172247) ¶ 0038 teach: “using” “pronunciation dictionary” “the word error rate and sentence error rate decrease compared to using a conventional pronunciation dictionary, thereby improving speech recognition 
Further search did not produce any prior art teaching the said claimed features and therefore these claims became allowable.  Claims 2-11 (dependent on claim 1), claims 13-20 (dependent on claim 12) further limit their allowed independent parent claims and are therefore allowable for the same reasons as their parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
March 12th 2021.